IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                    FILED
                                                                  April 22, 2008
                                No. 07-40453
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

WALTER A MOSLEY JR; MALINDA K MOSLEY; BOBBIE L MOSLEY;
RAMONA J JOHNSTON, also known as Ramona J Mosley

                                            Plaintiffs-Appellants

v.

BOWIE COUNTY TEXAS; TEXAS YOUTH COMMISSION; ATTORNEY
GENERAL STATE OF TEXAS, Child Support Unit 0508E; BILLY FOX;
STEPHEN F MCKENNA; MARY F IVERSON; TERESA S SEVERNS

                                            Defendants-Appellees


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 5:06-CV-291


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Walter A. Mosley Jr., Malinda K. Mosley, Bobbie L. Mosley, and Ramona
J. Johnston (collectively, “the Mosleys”) appeal the district court’s dismissal of
their 42 U.S.C. § 1983 action as frivolous and for failure to state a claim on
which relief can be granted. The complaint, which was signed only by Walter A.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-40453

Mosley, Jr., who is not an attorney, alleged several constitutional violations
related to a state court judgment that ordered the payment of child support.
      The district court dismissed all of the Mosleys’s claims pursuant to the
Rooker-Feldman1 doctrine and the domestic relations exception.2 The district
court also determined that Walter A. Mosley Jr. lacked standing to bring the
lawsuit in his own behalf and on behalf of the other named plaintiffs.
      In their pro se appellate brief, which we afford the benefit of liberal
construction, see Haines v. Kerner, 404 U.S. 519, 520 (1972), the Mosleys contest
the district court’s determination regarding their lack of standing. To satisfy the
standing requirement, a plaintiff must demonstrate: (1) an injury in fact;
(2) traceable to the defendant’s challenged conduct; (3) that is likely to be
redressed by a favorable decision of the district court. Lujan v. Defenders of
Wildlife, 504 U.S. 555, 560-61 (1992). “At the pleading stage, general factual
allegations of injury resulting from the defendant’s conduct may suffice.” Id.
Here, the general factual allegations of the complaint were not so insufficient at
this point in the litigation to justify a dismissal based on standing. See id. at
561. We, however, express no opinion regarding an ultimate determination on
standing.
      The Mosleys contend that Walter A. Mosley Jr. has been given power of
attorney and that he should be allowed to represent them in this action. Walter
A. Mosley Jr. is not an attorney and thus may not represent another party in
federal court. See Gonzales v. Wyatt, 157 F.3d 1016, 1020-22 ((5th Cir. 1998).
      The Mosleys argue that the district court erred in denying leave to amend
the complaint. Leave to amend was sought for the purpose of adding the
signatures of the other named plaintiffs to the complaint. Rule 15(a) of the


      1
       Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia
Court of Appeals v. Feldman, 460 U.S. 462 (1983).
      2
          See Rykers v. Alford, 832 F.2d 895, 899-900 (5th Cir. 1987).

                                         2
                                  No. 07-40453

Federal Rules of Civil Procedure instructs that leave to amend “shall be freely
given when justice so requires.” “Rule 15(a) applies where plaintiffs expressly
requested leave to amend even though their request was not contained in a
properly captioned motion paper.” United States ex rel. Willard v. Humana
Health Plan of Texas Inc., 336 F.3d 375, 387 (5th Cir. 2003). The record is
devoid of reasons for the denial of leave to amend the complaint; accordingly, the
denial of such leave constitutes an abuse of discretion. See United States ex rel.
Adrian v. Regents of the Univ. of Cal., 363 F.3d 398, 403 (5th Cir. 2004).
      The Mosleys argue that neither the Rooker-Feldman doctrine nor the
domestic relations exception is applicable because their complaint raises only
“post-judgment” claims. Our reading of the complaint, however, reveals that the
Mosleys pleaded claims that collaterally attack as void the state court judgment
ordering the payment of child support as well as claims that assert that the
defendants violated the Mosleys’s constitutional rights in the effort to enforce
the child support order.
      The Rooker-Feldman doctrine provides that "federal district courts, as
courts of original jurisdiction, lack appellate jurisdiction to review, modify, or
nullify final orders of state courts.” Weekly v. Morrow, 204 F. 3d 613, 615 (5th
Cir. 2000).   The doctrine applies to “cases brought by state-court losers
complaining of injuries caused by state-court judgments rendered before the
district court proceedings commenced and inviting district court review and
rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,
544 U.S. 280, 284 (2005).
      The Mosleys contend that the state court child support judgment is void
and therefore subject to collateral attack in a federal court. In support of their
argument, the Mosleys assert that there is no record of any state court judgment
ordering the payment of child support. Under some circumstances, a federal
court may review the state court record to determine if the judgment is void. See
United States v. Shepherd, 23 F.3d 923, 925 (5th Cir. 1994). A Texas judgment

                                        3
                                   No. 07-40453

is only void if “the rendering court (1) lacked jurisdiction over the party or his
property; (2) lacked jurisdiction over the subject matter of the suit; (3) lacked
jurisdiction to enter the particular judgment rendered; or (4) lacked the capacity
to act as a court.” Id. at 925 n.5. The Mosleys do not argue that any of the above
deficiencies apply to the state court judgment that is the subject of their claims
and have failed to establish that the void judgment exception applies. See id. at
925. Accordingly, the Mosleys’s claims that collaterally attack as void the state
court judgment ordering the payment of child support are barred under the
Rooker-Feldman doctrine because they “invit[e] district court review and
rejection” of the state child support judgment. See Exxon Mobil Corp., 544 U.S.
at 284.
      We reach a different result as to the Mosleys’s claims that the defendants
violated their constitutional rights in the effort to enforce the state child support
judgment. Because such claims do not ask the district court to “review, modify,
or nullify” a final order of a state court, they are not barred under the Rooker-
Feldman doctrine. See Weekly, 204 F.3d at 615.
      Nor are the Mosleys’s claims of constitutional violations in the
enforcement of the state child support judgment barred by the domestic relations
exception. In deciding whether the domestic relations exception is to be applied,
the crucial factor is the type of determination that the federal court must make
in order to resolve the case, rather than the formal label attached to the claim.
Rykers v. Alford, 832 F.2d 895, 900 (5th Cir. 1987). “If the federal court must
determine which parent should receive custody, what rights the noncustodial
parent should have, how much child support should be paid and under what
conditions, or whether a previous court’s determination on these matters should
be modified, then the court should dismiss the case” under the domestic relations
exception. Id. Because the Mosleys’s claims of constitutional violations in the
enforcement of the state child support judgment do not involve such
determinations, they are not barred under the domestic relations exception. See

                                         4
                                 No. 07-40453

id.; Franks v. Smith, 717 F.2d 183, 185-86 (5th Cir. 1983). Accordingly, we
vacate the dismissal of such claims and remand to the district court. In view of
the above determinations, it is unnecessary to consider the remaining arguments
advanced by the Mosleys.
      All outstanding motions are denied.
      AFFIRMED IN PART, VACATED IN PART, AND REMANDED;
MOTIONS DENIED.




                                       5